953 F.2d 638
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Genevie H. HARMS, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General of the United StatesPostal Service;  U.S. Postal Service, Defendants-Appellees.
No. 91-3504.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 20, 1991.Decided Jan. 15, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-89-2868-JFM, J. Frederick Motz, District Judge.


1
Genevie H. Harms, appellant pro se.


2
Jefferson McClure Gray, Assistant United States Attorney, Baltimore, Md., Alice Lucille Covington, United States Postal Service, Washington, D.C., for appellees.


3
D.Md.


4
AFFIRMED.


5
Before DONALD RUSSELL, PHILLIPS and WILKINSON, Circuit Judges.

OPINION
PER CURIAM:

6
Genevie H. Harms appeals from the district court's order entering judgment for Defendants in this action challenging Harms' removal from employment with the United States Postal Service.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Harms v. Frank, No. CA-89-2868-JFM (D.Md. Feb. 15, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


7
AFFIRMED.